DETAILED ACTION
Potential Prior Art
The instant specification lists phenolic and epoxy binder resins (see [0051]) without details such as product numbers or brand names.  Any commercial purchase of a resin having the claimed binder viscosity would likely be material to patentability and might be used in a rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiilunen (US 20180186100) in view of Hillermeier (US 7,867,568).
As to claim 1, Kiilunen teaches a method of manufacturing a structural member (Abstract), the method comprising: 
applying a binder having a viscosity ([0057]; claim 1, line 5) to at least one of a plurality of fibers ([0032]; item 130), wherein when the binder is applied while the fibers are spaced apart and extend across a first area ([0032]; claim 1, lines 6-7); 
providing a die (claim 1; item 180) having a first portion with a first diameter positioned to receive the fibers (claim 1; item 195) and a second portion with a second diameter positioned downstream of the first portion (claim 1, lines 10-13), wherein the first diameter is greater than the second diameter and wherein the die is tapered between the first portion and the second portion (claim 1, lines 13-16); 
after applying the binder, guiding the plurality of fibers along the die (claim 1, line 17); 
decreasing a distance between the plurality of fibers with the die, wherein after decreasing the distance between the plurality of fibers, the fibers extend across a second area that is smaller than the first area (claim 1, lines 18-22); and 
after decreasing the distance, shaping the plurality of fibers with a shaping station (claim 1, lines 23-24).  
Kiilunen is silent to the claimed resin having a viscosity below 25 centipoise (cP) at 30 C.
Hillermeier teaches an epoxy resin for use in a pultrusion process having an initial viscosity of 10-500 centipoise (claim 1, mPas is equal to centipoise).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Hillermeier resin into Kiilunen because (a) Kiilunen teaches/suggests epoxy and Hillermeier provides an epoxy resin within the scope of Kiilunen’s teaching/suggestion specifically for use in pultrusion, or (b) one would have recognized the Hillermeier resin to be an obvious interchangeable substitute for Kiilunen’s epoxy resin.
As to claims 2, 3, Kiilunen provides preheating ([0027]), three spaced shaping stations that shape the plurality of fibers ([0051]), and maintaining the preheating temperature ([0028]) at the shaping stations.  As to claim 4, Hillermeier teaches an uncured epoxy resin, which is interpreted to be a short chain monomer.  As to claim 5, Kiilunen uses a porous die ([0048]).  As to claim 6, Kiilunen cures throughout a plurality of shaping stations ([0065]), and therefore would cure after moving out of the (first) shaping station.  As to claim 7, Kiilunen teaches the same application of binder and die used in the instant application (compare Figs. 5-6 of Kiilunen to instant figures), and therefore meets any claimed order of steps.
As to claim 8, Kiilunen teaches a method of manufacturing a structural member comprising:
preheating a plurality of fibers to a first temperature ([0027]); 
moving the preheated fibers along an assembly line (inherent); 
applying a binder to at least one of the preheated fibers ([0029]); 
wherein when the binder is applied, the fibers are spaced apart and extend across a first area ([0032]); 
after applying the binder, guiding the preheated fibers along a die ([0033]); 
decreasing a distance between the plurality of fibers with the die, wherein after decreasing the distance between the plurality of fibers, the fibers extend across a second area that is smaller than the first area (claim 1); 
after decreasing, maintaining the temperature of the plurality of fibers at a second temperature substantially similar to the first temperature ([0028]); and 
shaping the plurality of fibers with a shaping station while maintaining the temperature ([0028], “shaping stations…maintain the elevated temperature”).  
Kiilunen is silent to the claimed resin having a viscosity below 25 centipoise (cP) at 30 C.
Hillermeier teaches an epoxy resin for use in a pultrusion process having an initial viscosity of 10-500 centipoise (claim 1, mPas is equal to centipoise).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Hillermeier resin into Kiilunen because (a) Kiilunen teaches/suggests epoxy and Hillermeier provides an epoxy resin within the scope of Kiilunen’s teaching/suggestion specifically for use in pultrusion, or (b) one would have recognized the Hillermeier resin to be an obvious interchangeable substitute for Kiilunen’s epoxy resin.
As to claim 9, Hillermeier teaches an uncured epoxy resin, which is interpreted to be a short chain monomer.  As to claim 10, Kiilunen uses a porous die ([0048]) that permits air to escape.  As to claim 11, Kiilunen teaches the same application of binder and die used in the instant application (compare Figs. 5-6 of Kiilunen to instant figures), and therefore meets any claimed order of steps.  As to claim 12, Kiilunen sprays the binder ([0033]).  
As to claim 15, Kiilunen teaches a method of manufacturing a continuous structural member, the method comprising: 
preheating a plurality of fibers to a first temperature ([0027]); 
moving the preheated fibers along an assembly line (inherent); 
applying a binder to at least one of the preheated fibers ([0029]); 
providing a die shaped to receive the preheated fibers, wherein the die moves together with the preheated fibers along at least a portion of the assembly line (claim 12); 
maintaining a temperature of the plurality of fibers at a temperature substantially similar to the first temperature ([0028]); and 
compressing the plurality of fibers within the die while maintaining a temperature (inherent, also [0064]).  
Kiilunen is silent to the claimed resin having a viscosity below 25 centipoise (cP) at 30 C.
Hillermeier teaches an epoxy resin for use in a pultrusion process having an initial viscosity of 10-500 centipoise (claim 1, mPas is equal to centipoise).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Hillermeier resin into Kiilunen because (a) Kiilunen teaches/suggests epoxy and Hillermeier provides an epoxy resin within the scope of Kiilunen’s teaching/suggestion specifically for use in pultrusion, or (b) one would have recognized the Hillermeier resin to be an obvious interchangeable substitute for Kiilunen’s epoxy resin.
As to claim 16, Kiilunen teaches the same application of binder and die used in the instant application (compare Figs. 5-6 of Kiilunen to instant figures), and therefore meets any claimed order of steps.  As to claim 17, Kiilunen sprays the binder ([0033]).  As to claim 19, Hillermeier teaches an uncured epoxy resin, which is interpreted to be a short chain monomer.  As to claim 20, Kiilunen uses a porous die ([0048]) that permits air to escape.  

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiilunen (US 20180186100) in view of Hillermeier (US 7,867,568), and further in view of Moyer (US 3,993,726).  Kiilunen and Hillermeier teach the subject matter of claims 8 and 15 under 35 U.S.C. 103.
As to claim 13, 14, and 18, Kiilunen teaches a spray ([0033]) (see instant claim 14), but is silent to extruding the binder from a pressurized chamber and dragging the fiber through the extruded binder.  
However, Moyer teaches an extruder (10) which is connected to a crosshead die chamber (11) where binder is extruded through an inlet (26) and fiber reinforcement is dragged through the extruded binder (Fig. 3).
It would have been prima facie obvious to incorporate the Moyer chamber and extruder into the modified Kiilunen process either (a) as an obvious interchangeable substitute for the spray already disclosed by Kiilunen (for instant claims 13 and 18), or (b) in addition to the spray process of Kiilunen as an improvement that would increase penetration of resin into the fiber material (for instant claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742